Citation Nr: 1622868	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for neuropathy of the right upper extremity.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.A.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1965 to September 1967.  He died in March 2015.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a timely appeal of the decisions and requested a hearing before a member of the Board.  However, the Veteran died in March 2015 prior to the hearing.  The appellant has been accepted as a substitute claimant.  

The appellant testified before the undersigned Veterans Law Judge at a July 2015 videoconference hearing and a transcript of this hearing is of record.  

The Board denied the pending claims for increased disability ratings for right upper and lower neuropathy in an October 2015 Decision; however, the matter has been returned to the Board by an April 2016 Order of the United States Court of Appeals for Veterans Claims (Court).




FINDINGS OF FACT

1.  During the period on appeal, the Veteran's neuropathy of the right upper extremity was manifested by no more than mild, incomplete sensory loss.

2.  During the period on appeal, the Veteran's neuropathy of the right lower extremity was manifested by no more than mild, incomplete sensory loss.


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was assigned a 10 percent rating for right upper extremity neuropathy under Diagnostic Code 8515, which rates paralysis of the median nerve, and a 10 percent rating for right lower extremity neuropathy under Diagnostic Code 8520, which rates paralysis of the sciatic nerve.

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Board notes that in their Joint Motion for Remand, the parties argued that Diagnostic Codes 8615 and 8620 for "neuritis" of the median and sciatic nerves better contemplate the Veteran's entire disability picture.  However, the Board notes that even if the Board were to agree, Diagnostic Codes 8615 and 8620 are rated using Diagnostic Codes 8515 and 8520, the same diagnostic codes the Veteran is currently assigned.  That is, regardless of whether the Veteran's neuropathy is characterized as "incomplete paralysis" or "neuritis," his disability is ultimately evaluated using the same rating criteria.  The appellant has neither argued nor presented any evidence to suggest that the Veteran's neuropathy should be rated under a diagnostic code rating impairment of a peripheral nerve other than the median or sciatic nerve.

For the lower extremities, paralysis (Diagnostic Code 8520), neuritis (Diagnostic Code 8620), and neuralgia (Diagnostic Code 8720) of the sciatic nerve all rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve (or neurological symptoms equivalent to such).  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe incomplete paralysis of the sciatic nerve is rated at 40 percent and severe incomplete paralysis of the sciatic nerve is rated at 60 percent.  Id.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve characterized by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is rated at 80 percent.

For the upper extremities, paralysis (Diagnostic Code 8515), neuritis (Diagnostic Code 8615), and neuralgia (Diagnostic Code 8715) of the median nerve, affecting the hand, index finger, and thumb, are rated under Diagnostic Code 8515.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis (or neurological symptoms equivalent to such).  Moderate incomplete paralysis of the major side is rated at 30 percent and severe incomplete paralysis or the major side is rated at 50 percent.  Complete paralysis of the major side is rated at 70 percent.

At a VA examination in April 2009, the Veteran reported numbness in the hands and feet.  The examiner found the Veteran's vibration sense moderately diminished in all extremities.  Reflexes in his upper extremities were 1+ and equal.  In the lower extremities they were trace to 1+ and equal at the knees and trace to absent at the ankles.  Sensation was intact to fine touch and position.  The examiner noted the Veteran had normal gait and muscle strength.  The Veteran reported he could walk as far as he needed to.  The examiner described the Veteran's neuropathy as "mild, incomplete sensory loss."  Significantly, the examiner determined that only the Veteran's right upper and lower extremity peripheral neuropathy was service connected.  The examiner attributed the Veteran's left-sided neurological impairment to a central nervous system lesion.

An April 2011 VA outpatient treatment record also reflects treatment for left cervical radiculopathy.  Subsequent medical records do not note continuing problems with neuropathy.  An April 2013 VA treatment note states that no gross motor or sensory deficits were noted.  A December 2013 treatment note reflects that the Veteran had no gait disturbance.

In July 2015, the Veteran's spouse testified that the Veteran's fingers were so numb he couldn't button his shirt or zip his pants without help and even almost cut his little finger off and did not feel it.  He also, reportedly, could not feel his feet and had to look to put his shoes on.  The Veteran's daughter, P.A., stated that the Veteran had the ability to hold something, but could not feel it.  She also stated that he fell several times, allegedly due to his legs and feet being numb.  Unfortunately, neither the appellant nor the Veteran's daughter indicated when such problems began.

Based on all the above evidence, the Board finds that a higher disability evaluation for the Veteran's right peripheral neuropathy is not warranted for any period on appeal.  

The Board acknowledges the testimony of the appellant and the Veteran's daughter, suggesting that his condition worsened, but finds that the medical evidence of record does not support that the Veteran experienced neurological problems so severe as to meet the criteria for a higher disability evaluation. 

The Board gives significant probative weight to the medical evidence of record, which reflects that although the Veteran reported a number of other medical complaints to his treating medical providers, he did not report problems with his service connected neuropathy.  The VA treatment records are complete through the end of January 2014, and the Board finds that if the Veteran were having the kind of difficulties with his right upper and lower extremities that his spouse and daughter described, it would have ordinarily been recorded in his records.

The Board appreciates the testimony of the appellant and the Veteran's daughter as to the reduction in the Veteran's functionality that occurred presumably closer to the end of his life.  However, while the appellant and P.A. are certainly qualified to describe their observations of the Veteran's symptoms, they are not qualified to offer an opinion as to the cause of those symptoms- that is, whether the Veteran's neurological impairment was due to his service connected neuropathy or to his non-service connected central nervous system lesion and cervical radiculopathy.  

Neither the appellant nor P.A. has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, they are laypersons, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the appellant and P.A. seek to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's sensory problems were related to his right upper and lower peripheral neuropathy caused by treatment for his non-Hodgkin's lymphoma rather than his non-service connection central nervous system lesion or cervical radiculopathy is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the appellant and P.A.'s opinion of the etiology of the Veteran's neurological symptoms is not competent evidence and is entitled to low probative weight.

Furthermore, even assuming that the Board conceded, solely for the sake of argument, both that the Veteran experienced a reduction in functionality prior to his death and that this reduction was due to a worsening of the Veteran's service connected peripheral neuropathy of the upper and lower extremities, as opposed to some other disability, the Board is still left with the problem of determining when that worsening of the Veteran's service connected condition actually occurred.  There is no objective medical evidence documenting any changes in the Veteran's condition, and neither the appellant nor P.A. offered any testimony regarding when they first noticed the symptoms they described at the July 2015 hearing.  

Overall, the Board finds that the evidence does not support a rating in excess of 10 percent for the Veteran's right upper and lower extremity neuropathy.  The objective medical testing in 2009 reflects that his symptoms were mild and wholly sensory and VA treatment records over the next four and a half years do not show an increase in neuropathy symptoms such that a higher rating would be warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right upper and lower extremity neuropathy.  38 C.F.R. § 3.321(b)(1).  

The medical evidence fails to show anything unique or unusual about the Veteran's service-connected right upper and lower extremity neuropathy that would render the schedular criteria inadequate.  The Veteran's symptoms, including sensory loss, are contemplated in the rating assigned.  As such, his disability does not meet the "governing norms" of an extraschedular rating.  

The manifestations of the Veteran's disability are contemplated by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for extraschedular evaluation is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

In conclusion, the Board finds that a preponderance of the evidence is against a higher rating during any period on appeal, and the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The appellant has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the appellant testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


